UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                                    Airman Basic DUSTIN C. BERRY
                                        United States Air Force

                                                  ACM 39100

                                                6 October 2016

            Sentence adjudged 6 May 2016 by GCM convened at Francis E. Warren Air
            Force Base, Wyoming. Military Judge: Shelly W. Schools (sitting alone).

            Approved Sentence: Dishonorable discharge and confinement for 4 months.

            Appellate Counsel for the Appellant: Major Lauren A. Shure.

            Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                      Before

                                       DREW, J. BROWN, and MINK
                                         Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The court notes that the court-martial order (CMO), dated 7 July 2016, erroneously omitted an indecent statement to
which Appellant pleaded and was found guilty. Specification 1 of Charge I should have, in addition to the other
language listed, included, “You could send me naked pictures hahahaha jkjkjkjk.” The court orders the promulgation
of a corrected CMO.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.


             FOR THE COURT



             KURT J. BRUBAKER
             Clerk of the Court




                                           2
                                                      ACM 39100